Case 3:17-cv-00601-MHL Document 129 Filed 06/26/19 Page 1 of 3 PageID# 2240



                                 United States District Court
                                              for the
                   Eastern District of Virginia(Richmond Division)

                                                                                       Dean Fougere
                                                                                      154 Lake Drive
                                                                             Plymouth,MA 02360
                                                                                       508-524-7228
Jason Goodman,CEO
Multimedia Systems Designs,Inc.
252 7'" Avenue,APT #6-S
New York,NY 10001-7334

Truth@,crowdsourcethetruth.org



Clerk of the Court,Suite 200
United States District Court
Eastern District of Virginia                                                j jj! J(JN 26 2019
701E Broad St.
Richmond,VA 23219                                                         I clerk,         i : ;iC/r court
                                                                              .   '       ■ T!.   — - n in»ni»




SUBJECT: Robert David Steele, et al., Plaintiff vs. Jason Goodman,at al., Defendant Case
               No.: 3:17-cv-00601-MHL

REF: Case 3:17-cv-00601-MHL Document 125

REF: Case 3:17-cv-00601-MHL Document 121-1



           SUBJECT: Harassment and Posting ofIncorrect Personal Information

Ladies and Gentlemen,

In document ECF no. 125, posted to the court by defendant Jason Goodman. Jason requests

discovery from me,and I am saying no. Jason has no evidence of a "conspiracy" that I am

involved in, nor does he have any evidence to support such claims as is noted in document ECF

no. 121-1.1 have already stated my position in a court affidavit, and that is all I am willing to

provide to the court at this time.
Case 3:17-cv-00601-MHL Document 129 Filed 06/26/19 Page 2 of 3 PageID# 2241



Page two—


Furthennore,I consider this filing to the court by Jason Goodman to be continued harassment of

my place of business. In document ECF no. 125 he posts my workplace number 508-329-2046

and my place ofresidence. I feel this was done for no other reason to cause me harm by posting a

munber that is not mine, it belongs to my employer, and by posting that and my home address

that makes both a target for the supporters of his, of which he has over 75K subscribers just on

YouTube.I would like my address and especially my employer's phone number to be removed

or redacted from the court document. I also feel this is some form of witness intimidation.


I have no evidence in my possession that would appear to be relevant to Jason Goodman. It is

my opinion that Jason Goodman is trying to complicate this lawsuit by dragging in my supposed

evidence for which he needs discovery. I strongly believe that Jason Goodman cannot describe

what evidence I possess that he believes would be relevant.


In the "Rule 11 sanctions" document ECF no. 121-1 it is proposed that Jason Goodman be

charged with a $25,000 dollar fine for continuing to publish erroneous content about the

witnesses in this case. If this proposed order is upheld, then I seek $25,000 in compensation for

Jason Goodman posting my name for discovery and putting my place ofemployment's number

into the court which is further undue harassment by Jason Goodman that is intended to cause me

financial harm by misusing the court.
Case 3:17-cv-00601-MHL Document 129 Filed 06/26/19 Page 3 of 3 PageID# 2242



Page three—


       I SWEAR OR AFFIRM THAT THE ABOVE AND FOREGOING
       REPRESENTATIONS ARE TRUE AND CORRECT TO THE BEST OF MY
       INFORMATION,KNOWLEDGE,AND BELIEF.

I hereby certify (under the penalties of peijury)that the foregoing pleading has been deposited

with the U.S. Post Office with First Class mail to the following parties:

Copies forwarded to the following:

                              Susan A.Holmes,
                              Aka Lutzke                                                      —
                              2608 Leisure Drive
                              Apt. B
                              Ft. Collins, CO 80525

                     WITNESS my signature, this the            day of "5\j AJt          ,20 1^.




                                                                                   Dean Fougere
